DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 and 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 31-33, 35-40, 42-44, 46-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2020/0260398) in view of Guo et al. (US 2018/0084546).
Regarding Claim 31, Jiang teaches a method performed by a User Equipment (UE) for managing Time Alignment (TA) for Uplink (UL) transmissions between the UE and a network node in a wireless communications network ([0002] A base station may control a time advance of each TAG through a Timing Advance Command (TAC) to maintain Uplink (UL) synchronization. Each TAG may be associated with a time alignment timer. After the time alignment timer expires, it may be considered that UL synchronization is not implemented for each serving cell in the TAG), wherein the network node serves a cell comprising at least a first UL carrier and a second UL carrier ([0038] After a cell is configured with a SUL carrier, the cell may correspond to two UL carriers, one being the SUL carrier and the other being a non-SUL carrier), the method comprising:
configuring the UE with a first TAG configuration for the first UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively), and
configuring the UE with a second TAG configuration for the second UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the 
activating at least one of the first and second TA configuration for the UE ([0053] In S103, in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).
	However, Jiang does not teach configuring the UE with a first TA configuration and configuring the UE with a second TA configuration.
In an analogous art, Guo teaches configuring the UE with a first TA configuration and configuring the UE with a second TA configuration ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that a more flexible uplink timing alignment mechanism can be implemented in the network, and optimal timer values can be selected for the user terminals. Thus, the system performance can be improved.

Regarding Claim 32, the combination of Jiang and Guo, specifically Jiang teaches the wireless communications network is a New Radio (NR) communications system ([0038] a SUL carrier may be a low-band carrier, and a New Radio (NR) carrier 

Regarding Claim 33, the combination of Jiang and Guo, specifically Jiang teaches any one out of: only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, or at least both the first TA configuration and the second TA configuration are active simultaneously ([0053] In S103, in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).

Regarding Claim 35, Jiang does not teach at least both the first TA configuration and the second TA configuration are active simultaneously, and wherein the first UL carrier is configured with a first Time Alignment Timer (TAT) and the second UL carrier is configured with a second TAT, which first TAT and second TAT run simultaneously.
In an analogous art, Guo teaches at least both the first TA configuration and the second TA configuration are active simultaneously ([0089] apply the Timing Advance Command for the indicated TAG; [0090] start or restart the timeAlignmentTimer associated with the indicated TAG; [0274] the UE maintains multiple timing advance values for a cell simultaneously; [0286] the UE could be able to maintain multiple timing advance values simultaneously. Maintaining a timing advance value means that the UE 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that UE is capable of maintaining multiple timing advance values associated with multiple network nodes in a cell simultaneously. Unnecessary waste of some resources (e.g., resources for UL data transmission or UL reference signals) can be reduced. Procedure to acquire timing advance value with absolute value can be improved (Guo [0293]).

	Regarding Claim 36, the combination of Jiang and Guo, specifically Jiang teaches each of the first TA configuration and second TA configuration is a configuration for any one or more out of: Time Alignment Timer (TAT) timing advance granularity, and a range of timing advance ([0002] Each TAG may be associated with a time alignment timer; [0057] TAC for a TAG, the TAC is applied to the TAG, and the time alignment timer associated with the TAG is started or restarted).


In an analogous art, Guo teaches receiving the first TA configuration data and the second TA configuration data from the network node, and wherein configuring the UE with the first TA configuration is performed based on the first TA configuration data, and wherein configuring the UE with a second TA configuration is performed based on the second TA configuration data ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that a more flexible uplink timing alignment mechanism can be implemented in the network, and optimal timer values can be selected for the user terminals. Thus, the system performance can be improved.

Regarding Claim 38, Jiang teaches a method performed by a network node for managing Time Alignment (TA) for Uplink (UL) transmissions between a User Equipment (UE) and the network node in a wireless communications network ([0002] A 
obtaining a first TAG configuration data for the first UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively), and
obtaining a second TAG configuration data for the second UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively),
sending the first TAG configuration data and the second TAG configuration data to the UE ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively), and

	However, Jiang does not teach obtaining a first TA configuration data, obtaining a second TA configuration data, sending the first TA configuration data and the second TA configuration data.
In an analogous art, Guo teaches obtaining a first TA configuration data, obtaining a second TA configuration data ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG), sending the first TA configuration data and the second TA configuration data ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with 

Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 32.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 33.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 35.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 36.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 31.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in Claim 35.
Regarding Claim 47, the claim is interpreted and rejected for the same reason as set forth in Claim 37.
Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in Claim 38.
Regarding Claim 50, the claim is interpreted and rejected for the same reason as set forth in Claim 35.

s 34, 41, 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Guo et al. and Jung et al. (US 2011/0310845).
Regarding Claim 34, Jiang teaches wherein only one TA configuration out of the first TA configuration and the second TA configuration is active at a time ([0053] in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).
However, the combination of Jiang and Guo does not teach wherein the method further comprises any one or more out of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active, when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active, and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration.
In an analogous art, Jung teaches wherein the method further comprises any one or more out of:
when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active ([0082] After reception of the handover command, the terminal usually reset a MAC configuration (or a MAC setting). Here, the resetting of the MAC configuration further includes a reset of the TAT. Thereafter, the terminal may attempt to access to the target cell in accordance with the MAC configuration included in the handover command; [0084] the terminal may 
when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active ([0082] After reception of the handover command, the terminal usually reset a MAC configuration (or a MAC setting). Here, the resetting of the MAC configuration further includes a reset of the TAT. Thereafter, the terminal may attempt to access to the target cell in accordance with the MAC configuration included in the handover command; [0084] the terminal may set or configure lower layers (L1/L2/L3) accordance with a radio resource control (RRC) configuration included in the handover message. In this step, the time alignment timer (TAT) is configured and the TAT may start to run), and
activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration ([0082] After reception of the handover command, the terminal usually reset a MAC configuration (or a MAC setting). Here, the resetting of the MAC configuration further includes a reset of the TAT. Thereafter, the terminal may attempt to access to the target cell in accordance with the MAC configuration included in the handover command; [0084] the terminal may set or configure lower layers (L1/L2/L3) accordance with a radio resource control (RRC) configuration included in the handover message. In this step, the time alignment timer (TAT) is configured and the TAT may start to run).


Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 34.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in Claim 34.
Regarding Claim 49, the claim is interpreted and rejected for the same reason as set forth in Claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinan (US 2017/0006599) teaches method for receiving time alignment timer IE and uplink signal transmission.
Park et al. (US 2015/0334763) teaches method for operating time alignment timer.
Wu (US 2016/0255621) teaches method of handling TAT for pTAG and TAT for sTAG in wireless communication system.
Lee et al. (US 2015/0312869) teaches method for reporting time alignment timer status information in wireless communication system.

Wang et al. (US 2011/0170535) teaches method for handling uplink synchronization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413